Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on September 22, 2021, have been carefully considered.  
No claims have been canceled or added; claims 1-10 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on April 27, 2020.

Withdrawn Objections and Rejections
	The objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objections to claims 2-5 and 8 for the informalities therein; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1, 3, and 7 for being indefinite.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method of preparing In-NH2/g-C3N4 nanocomposites, wherein a g-C3N4 nanosheet is obtained by oxidation etching of a g-C3N4 powder in air, followed by obtaining the In-NH2/g-C3N4 by in-situ growth of g-C3N4 In-NH2 on the surface of the g-C3N4 nanosheet by a solvothermal method.
Exemplary prior art includes:
Chen et al. (CN 10 3990486), which teaches the preparation of indium sulfide/g-C3N4 composite by making a dispersion of g-C3N4, adding indium nitrate and thioacetamide, and carrying out a hydrothermal reaction.  The g-C3N4 is prepared by thermally polymerizing urea.
Jin et al. (CN 10 840959), which teaches the preparation of a g-C3N4/SnIn4S8 composite photocatalyst, by calcining urea to make g-C3N4, dissolving SnCl4 in deionized water to form a first mixture, carrying out an ultrasonic treatment, adding indium nitrate, thioacetamide, and deionized water to obtain a second mixture, and transferring the mixtures into a reaction kettle to form the composite photocatalyst.

"In-situ fabrication of g-C3N4/MIL-68(In)-NH2 heterojunction composites with enhanced visible-light photocatalytic activity for degradation of ibuprofen," by Wen Cao et al., teaches the synthesis of g-C3N4 powder via calcination of melamine.  The resultant powder is mixed with dimethylformamide (DMF) to form a homogeneous dispersion of solids with ultrasonication.  Indium nitrate and 2-aminoterephthalic acid are added thereto; the resultant mixture is transferred to an autoclave and maintained at 125°C for 5 hours.  The yellow powders obtained are purified with dimethylformamide and methanol.  The resultant products are filtered and dried under vacuum.  See page 2 of Cao et al., Section 2.2.
The earliest available date of Cao et al., August 14, 2019, is after the foreign priority date of the instant application (May 16, 2019).  
"Amino-modified MIL-68(In) with enhanced hydrogen and carbon dioxide sorption enthalpy," by Lei Wu et al., teaches the preparation of MIL-68(In) by mixing indium nitrate, 2-aminoterephthalic acid, and 3N4.  
Chu et al. (CN 10 9876776), teaches the preparation of indium based metal organic framework (MOF) by reacting indium nitrate and carboxylic acid (e.g., 2-aminophthalic acid) as raw materials.  The preparation takes place at room temperature or normal temperature (e.g., 15-45°C), as opposed to “80 to 150°C” (as recited in Applicants’ claim 3).
Han et al. (CN 11 0841715), which teaches the preparation of MIL-68(In) metal organic framework (MOF) by reacting indium nitrate and terephthalic acid.  This reference was published 02/28/2020, which is after both the effective filing and foreign priority dates of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




















/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 28, 2021